HEDRICK, Judge.
No contention is made on this appeal with respect to the judgment,awarding Finley $330 on her counterclaim.
The plaintiff contends the trial court erred in failing to find the facts specially and state separately its conclusions of law as required by G.S. 1A-1, Rule 52(a) (1) and in allowing the defendant’s motion for an involuntary dismissal pursuant to Rule 41(b).
'While the judgment entered appears to be an involuntary dismissal, of plaintiff’s claim for the wrongful conversion of Ferguson’s stock, it is clear that Rule 41 (b) has no application in this case since the court obviously heard both the plaintiff’s (Williams) and the defendant’s (Finley) evidence with respect to the controversy. Since the case was heard by the court without-a jury, it was incumbent upon it to “find the facts specially and. state separately its conclusions of law thereon and direct the *276entry of the appropriate judgment” as provided by Rule 52 (a)(1).
The pleadings and the evidence raise the issue of whether the defendant wrongfully converted the 363 shares of stock owned by Ferguson prior to his death. It was the duty of the trial judge to answer this issue by making findings of fact from the evidence and applying the appropriate principles of law. His finding “ [t] hat it is impossible for the court to determine from the evidence presented the nature of the transactions between the said Grace Finley and Mansfield Ferguson and that upon the facts and the law said parties have shown no right to relief inter se,” in our opinion, is not sufficient to satisfy the requirements of Rule 52 (a) (1).
There is sufficient evidence in this record to support material findings of fact which will determine the issues between the parties. Thus, that portion of the judgment entered relating to the plaintiff’s claim for wrongful conversion of the stock must be vacated, and the case is remanded to the district court for the judge to make findings of fact from the record and enter the appropriate judgment. The portion of the judgment that the defendant recover $330 on her counterclaim is affirmed.
Affirmed in part; vacated and remanded in part.
Judges Britt and Baley concur.